09/15/2020



         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 20-0314


IN THE MATTER OF:
                                                                      FILED
                                                                      SEP 1 5 2020
S.P. and K.L.N.                                                    Bowen Greenwood
                                                                 Clerk of Supreme Court
                                                                    Stat. nrikAnntene

        Youths in Need of Care.


                                        ORDER


        Pursuant to Disability Rights Montana's motion for leave to appear as

amicus curiae, and good cause appearing therefor,

        IT IS ORDERED that Disability Rights Montana's inotion to appear as

amicus curiae is GRANTED. Amici's brief is due on or before September 28,

2020.
              5e-:, p *1-t=t-y   151            •
                                   For the Court,